                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

SHARON YOUNG, Ph.D.                                                                    PLAINTIFF

v.                                    No. 4:17CV00858 JLH

UNIVERSITY OF ARKANSAS
SYSTEM, et al.                                                                     DEFENDANTS

                                    OPINION AND ORDER

       Dr. Sharon Young works as an instructor at the University of Arkansas at Pine Bluff. She

brought this action against the University of Arkansas System, the University of Arkansas at Pine

Bluff, and various individuals working at the University of Arkansas of Pine Bluff. Her complaint

mentions “discrimination based upon sex, age, disability and retaliation.” See Document #9 at 1. It

references Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act, the Age

Discrimination in Employment Act, 42 U.S.C. § 1981, and the First, Fourth, Fifth, and Fourteenth

Amendments to the United States Constitution. The defendants move for summary judgment on all

claims. Their motion is granted.

       Young began working at the University in 2010 as an Assistant Professor of music courses.

She applied for tenure in 2015. Although she received favorable reviews from her department-level

colleagues, the university-wide tenure committee recommended denial based largely on her lack of

scholarship since joining the University. In April 2016, Young hurt her foot, although she sustained

no significant injuries. She then fractured it the following August. Soon afterwards she stopped

taking the stairs upon her doctor’s order, and because her regular classrooms were on the second

floor, Young requested a workplace accommodation. The next business day Young contacted Karen

Baker, the University’s ADA Coordinator, who responded the same day. Baker and others at the

University worked with Young over the course of months to accommodate Young in various ways,
such as providing remote access to the second-floor classrooms via Skype, allowing her to instruct

small classes out of a vacant office on the music building’s first floor, and making first-floor

classrooms in other University buildings besides the music building available to her. See Document

#13 at 10-11; Document #19 at 5-6. Young testified in deposition that there are no accommodations

that she has sought from the University, other than an elevator, that she has not received. See

Document #11-10 at 33.1

         In fall 2016, Young reapplied for tenure. Between the two applications Young’s intervening

scholarship consisted of the acceptance of a presentation for lecture and publication, although to this

day neither has occurred; reminding a scholarly journal that she had submitted a draft; and

submitting an editorial to an education news organization, although it was not published. See

Document #13 at 4-5. Young says she also presented several local lectures as well as one in

Alabama, although she cites nothing in the record to support these allegations. See Document #19

at 3. In response to her application, once again Young’s department colleagues recommended tenure

but the university-wide tenure committee denied it, citing similar scholarship concerns it had as the

previous year. The parties agree that reasonable, well intentioned people could have different

opinions about the quality of Young’s scholarship. See Document #13 at 7; Document #19 at 4. In

spring 2017, the University offered Young an instructor position at the same salary that she

previously made. She accepted and continues to maintain this position.

         A court should enter summary judgment if the evidence, viewed in the light most favorable

to the nonmoving party, demonstrates that there is no genuine dispute as to any material fact and that



         1
             The University is currently installing elevators in the music building. See Document #13
at 11.

                                                   2
the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); see also Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 249-50, 106 S. Ct. 2505, 2511, 91 L. Ed. 2d 202 (1986);

Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc). A movant meets its

“far from stringent” initial burden if it points out that there is an absence of evidence to support the

nonmoving party’s case. Bedford v. Doe, 880 F.3d 993, 996 (8th Cir. 2018). Once this is done, the

nonmoving party must submit evidentiary materials showing there is a genuine issue for trial. Id.

at 997. A genuine dispute of material fact exists only if the evidence is sufficient to allow a jury to

return a verdict for the nonmoving party. Anderson, 477 U.S. at 249, 106 S. Ct. at 2511.

        First, Young’s complaint lists as defendants “the University of Arkansas System” and “the

University of Arkansas at Pine Bluff.” The University of Arkansas at Pine Bluff is not capable of

suing or being sued as it is a campus and not an institution or corporate body. See McCullough v.

Univ. of Ark. for Med. Scis., 559 F.3d 855, 860 n.2 (8th Cir. 2009) (dismissing the University of

Arkansas for Medical Sciences as it is only a campus); Bass v. Univ. of Ark. at Pine Bluff, 5:12-cv-

00286-KGB, 2014 WL 4630459 at *4 (E.D. Ark. Sept. 16, 2014) (dismissing the University of

Arkansas at Pine Bluff as it is a campus). The defendants point out that “the University of Arkansas

System” is not a campus or a recognized institution. The Court agrees, and Young does not attempt

to refute this point. Summary judgment is therefore granted on all claims against the University of

Arkansas at Pine Bluff and the University of Arkansas System.

        Second, Young has sued six individuals: Donald R. Bobbitt, President; Laurence B.

Alexander, Chancellor; Andrea Stewart, Dean of Arts & Science; Jacquelyn McCray, Vice

Chancellor; Michael Bates, Interim Department Chair; and Richard Bailey, Department Chair.

Document # 9 at 1-2. Her complaint does not mention the capacity in which she sues them. Young


                                                   3
has therefore only asserted official-capacity claims against these individuals. Baker v. Chisom, 501

F.3d 920, 923-24 (8th Cir. 2007).

       Third, the Eleventh Amendment to the United States Constitution bars suit for damages

against a state in federal court. Kentucky v. Graham, 473 U.S. 159, 169, 105 S. Ct. 3099, 3107, 87

L. Ed. 2d 114 (1985). The jurisdictional bar applies when state officials, such as the individuals

named here, are sued in their official capacities. Id. Young cannot recover damages in this case.

       Fourth, Young’s complaint mentions 42 U.S.C. § 1981. This statute prohibits, in certain

contexts, discrimination based on race. See Williamson v. A.G. Edwards & Sons, Inc., 876 F.2d 69,

70 (8th Cir. 1989) (per curiam). This case has never been about race discrimination, however, but

alleged age, sex, and disability discrimination and retaliation. Young’s complaint does not mention

race. Summary judgment is granted on Young’s asserted 42 U.S.C. § 1981 claim.

       Fifth, Young mentions the Age Discrimination in Employment Act and alleges that she is

more than fifty years old. However, the ADEA requires a plaintiff to exhaust her administrative

remedies with the EEOC before filing suit. Shelton v. Boeing Co., 399 F.3d 909, 912 (8th Cir. 2005).

Young concedes that she never filed an EEOC charge of discrimination with respect to age.

Document #13 at 12; Document #19 at 7. The record shows that she did not do so. Document #11-8

& 11-9. Summary judgment is granted on Young’s ADEA claim for failure to exhaust.

       Remaining, therefore, are Young’s claims for discrimination, based on disability and sex,

as well as retaliation, against the named individuals in their official capacities.2 Young says that the


       2
          Young’s complaint mentions the First, Fourth, Fifth, and Fourteenth Amendments. See
Document #9 at 1. Because Young repeatedly mentions sex discrimination, the Court infers that her
claim relating to the Fourteenth Amendment is a claim under 42 U.S.C. § 1983 for sex
discrimination under the Fourteenth Amendment’s equal protection clause. The analysis is
essentially the same when a plaintiff alleges both Title VII and § 1983 claims based on equal

                                                   4
University failed to accommodate her disability and that, after she requested accommodations and

filed an EEOC complaint, the University retaliated against her by denying her tenure. These claims

fail as a matter of law. The undisputed facts show that the University did accommodate Young. On

her ADA retaliation claim, Young’s prima facie case fails for lack of causation. Finally, Young’s

sex discrimination claim fails because the University has proffered a legitimate nondiscriminatory

reason for denying her tenure, and Young has not demonstrated that the reason was pretextual.

        The ADA prohibits discrimination against a “‘qualified individual with a disability’ because

of the disability.” Scruggs v. Pulaski Cnty., Ark., 817 F.3d 1087, 1092 (8th Cir. 2016) (quoting Bahl

v. Cnty. of Ramsey, 695 F.3d 778, 783 (8th Cir. 2012)). Discrimination includes “not making

reasonable accommodations to the known physical or mental limitations of an otherwise qualified

individual with a disability.” 42 U.S.C. § 12112(b)(5)(A); see also Kiel v. Select Artificials, Inc., 169

F.3d 1131, 1136 (8th Cir. 1999) (“The ADA requires employers to make reasonable

accommodations to allow disabled individuals to perform the essential functions of their

positions.”).

        Any failure to accommodate claim fails because the parties agree that the University did

reasonably accommodate Young. Although Young’s complaint states that the University failed to

reasonably accommodate her, Document #9 at 4, she admits in response to summary judgment that

“[b]y using the various accommodations that [the University] has provided to date, Dr. Young has




protection violations, and therefore the Court will analyze Young’s § 1983 claim along with her
Title VII claim. See Tipler v. Douglas Cnty., Neb., 482 F.3d 1023, 1027 (8th Cir. 2007). Young’s
complaint does not elaborate whatsoever on how her other constitutional rights were allegedly
violated and she does not divide her complaint into separate counts, which might allow the Court
to infer the factual basis for these claims. Any claims for First, Fourth, and Fifth Amendment
violations are therefore dismissed.

                                                   5
been able to perform the essential functions of her job,” Document #13 at 11; Document #19 at 6.

See Kiel, 169 F.3d at 1137 (holding failure to accommodate claim failed where employer provided

an accommodation that allowed plaintiff to perform the essential functions of his position).

Summary judgment is therefore granted on Young’s failure to accommodate claim.

        Young alleges that the defendants denied her tenure in retaliation for requesting

accommodations and filing a discrimination claim. For ADA retaliation, absent direct evidence,

Young must show that she engaged in statutorily protected activity, that her employer took an

adverse action against her, and that there was a causal connection between the two. Scruggs, 817

F.3d at 1094. If Young meets her burden, the employer must show a legitimate, nondiscriminatory

reason for the adverse action. E.E.O.C. v. Product Fabricators, Inc., 763 F.3d 963, 972 (8th Cir.

2014). If the employer does so, the burden then shifts back to Young to show the given reason was

actually a pretext. Id.

        The first two elements are met: Young engaged in protected activities by requesting an

accommodation and filing a discrimination claim, and she was denied tenure, which is an adverse

employment action. Okruhlik v. Univ. of Ark., 395 F.3d 872, 879 (8th Cir. 2005). She has not shown,

however, that either of her protected activities were the but-for cause for the denial of tenure. See

Oehmke v. Medtronic, Inc., 844 F.3d 748, 758 (8th Cir. 2016). In her response to the University’s

statement of undisputed facts supporting its motion for summary judgment, Young has pointed to

no record citations to support any of her factual denials. She has provided an affidavit, but her

affidavit does not connect her disability and the denial of tenure. See generally Document #20.

Instead, in her affidavit, Young contradicts other unrelated facts and takes issue with the merits of




                                                 6
the tenure committee’s academic decision to deny her application for tenure.3 Because Young has

not drawn any connection between her protected activities and her denial of tenure, summary

judgment is proper on this claim as she has failed to raise facts sufficient to show causation.

        Finally, Young mentions sex discrimination in her complaint. The only allegations

supporting this claim are that (a) she is female, (b) the University allowed male colleagues to

advance while denying her the opportunity to do so, and (c) a male instructor who had less

experience than Young received tenure. See Document #9 at 2, 5.

        Absent direct evidence, a plaintiff’s sex discrimination claim may survive summary

judgment under the McDonnell Douglas burden-shifting framework. See Qamhiyah v. Iowa State

Univ. of Sci. & Tech., 566 F.3d 733, 746 (8th Cir. 2009). If she establishes a prima facie case, the

burden of production shifts to the employer to articulate a legitimate, nondiscriminatory reason for

its action. Id. If it does so, then the plaintiff must demonstrate that the proffered reason was a pretext

for sex discrimination. Id.

        Young does not allege or point to any direct evidence of sex discrimination. In response to

summary judgment, Young has pointed to nothing in the record and has put forth no evidence that

gender played any role whatsoever in the denial of her tenure. In her deposition, Young stated that

she has no reason to believe she was discriminated against on the basis of sex, besides the fact that

the women on the tenure committee were against awarding her tenure, while the men on the

committee were in favor of it. See Document #11-10 at 13. Nevertheless, assuming, without

deciding, that Young has made a prima facie case of sex discrimination, the Court turns to the



        3
         Again, Young frankly concedes that reasonable, well-intentioned people could disagree
about the quality of her scholarship. See Document #13 at 7; Document #19 at 4.

                                                    7
University’s proffered legitimate nondiscriminatory reason for denying her tenure: that she was

unqualified. See Qamhiyah, 566 F.3d at 746 (assuming a prima facie case, and proceeding directing

to the second McDonnell Douglas step).

       The record supports the decisionmakers’ reasons as legitimate grounds to deny Young

tenure. It is undisputed that at the University, professors are evaluated on scholarship, teaching, and

service. Scholarship refers to scholarly publications, grant-funded research, and creative works.

Document #13 at 1-2; Document #19 at 2. It is further undisputed that Young was denied tenure the

first year she applied based on scholarship deficiencies. Document #13 at 3; Document #19 at 2.

Over the course of the following year, Young’s additional scholarship was minimal. See Document

#14 at 4-5; Document #19 at 3. Her denial in 2016 was also based upon minimal evidence in

research, creative activity, and scholarship. Although her own department recommended tenure

when she applied both times, everyone else involved in the decision recommended against it.

Document #13 at 5-6, Document #19 at 4. The record supports the University’s reasoning as

legitimate, nondiscriminatory grounds to deny tenure. See Qamhiyah, 566 F.3d at 746 (noting that

the record supported university’s reasons for denying tenure, especially given a defendant’s “non-

onerous” burden of production).

       In her response to summary judgment, Young has made no showing that this legitimate

nondiscriminatory reason was a pretext for discrimination. Indeed, “in the tenure context . . . the

plaintiff’s evidence of pretext must be of such strength and quality as to permit a reasonable finding

that the denial of tenure was obviously unsupported.” Id. at 747 (quoting Kobrin v. Univ. of Minn.,

121 F.3d 408, 414 (8th Cir. 1997)). Young has not provided any evidence showing that the denial




                                                  8
of tenure was obviously unsupported. Summary judgment must be granted on Young’s sex

discrimination claims under Title VII and § 1983. See supra note 2.

       For the foregoing reasons, the motion for summary judgment filed by the defendants is

GRANTED. Document #11.

       IT IS SO ORDERED this 10th day of January, 2019.




                                                    J. LEON HOLMES
                                                    UNITED STATES DISTRICT JUDGE




                                               9
